394 Pa. 391 (1959)
Hoffman Will.
Supreme Court of Pennsylvania.
Argued November 13, 1958.
January 12, 1959.
*392 Before JONES, C.J., BELL, MUSMANNO, JONES, COHEN and BOK, JJ.
Fred C. Houston, Jr., with him Houston & Houston, for appellants.
Valera Grapp, with her Michael A. Hanna, for appellee.
OPINION PER CURIAM, January 12, 1959:
The decree is affirmed on the able opinion of President Judge BOYLE sur the will contest, and his opinion dismissing the exceptions filed by the contestants, which are reported in 15 Pa. D. & C. 2d 331. Costs to be paid by appellants.